Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brendan B. Dix on Thursday, August 25, 2022.

The application has been amended as follows: 

Canceled claim 1.

Claim 2.  An animal live trap assembly for capturing live animals without harming the animals, said assembly comprising:  
a housing having an entry way extending therein, said housing being positionable in an area known to be occupied by small animals, wherein said entry way is configured to be accessible to the small animals, wherein said housing has a top wall, a bottom wall and an outer wall extending therebetween, said outer wall having a front side and a back side, said entry way extending through said front side, said entry way extending substantially between said top wall and said bottom wall, said back side having an opening extending therethrough, said opening having a plurality of intersecting sides defining a triangle, said opening being oriented such that a base of said triangle is directed toward said top wall and a point of said triangle is directed toward said bottom wall, said outer wall having indicia being printed thereon, said indicia comprising a word;
a handle being coupled to said housing for carrying said housing;
a door being hingedly coupled to said housing, said door being positionable between an open position or a closed position for alternatively opening or closing said entry way;
a plate being hingedly positioned within said housing, wherein said plate is configured to have one of the small animals stand thereon; and
a release being movably coupled to said door, said release being positioned in a locking position when said door is positioned in said open position for retaining said door in said open position, said release being coupled to said plate, said release being urged into an unlocking position when the one of the small animals stands on said plate thereby facilitating said door to be positioned in said closed position, wherein said release is configured to trap the one of the small animals in said housing.



Claim 3.  The assembly according to claim 2, wherein said handle comprises:
a pair of disks, each of said disks lying on said top wall, said disks being spaced apart from each other;
a strip extending across each of said disks such that said strip is spaced from said top wall, wherein said strip is configured to be gripped; and
a pair of fasteners, each of said fasteners extending through said strip and a respective one of said disks to engage said top wall.

Claim 11.  The assembly according to claim 10, wherein said release includes a string being coupled between said rod and said plate such that said rod is in mechanical communication with said plate, said string urging said rod downwardly along said back side of said outer wall when the one of the small animals stands on said plate thereby aligning said head with said opening in said back side of said outer wall thereby facilitating said rod to pass through said opening, said door being positionable in said closed position when said rod passes through said opening such that the release is positioned in the unlocking position.






Claim 13.  An animal live trap assembly for capturing live animals without harming the animals, said assembly comprising:
a housing having an entry way extending therein, said housing being positionable in an area know to be occupied by small animals, wherein said entry way is configured to be accessible to the small animals, said housing having a top wall, a bottom wall and an outer wall extending therebetween, said outer wall having a front side and a back side, said entry way extending through said front side, said entry way extending substantially between said top wall and said bottom wall, said back side having an opening extending therethrough, said opening having a plurality of intersecting sides defining a triangle, said opening being oriented such that a base of said triangle is directed toward said top wall and a point of said triangle is directed toward said bottom wall, said outer wall having indicia being printed thereon, said indicia comprising a word;
a handle being coupled to said housing for carrying said housing, said handle comprising:
a pair of disks, each of said disks lying on said top wall, said disks being spaced apart from each other;
a strip extending across each of said disks such that said strip is spaced from said top wall, wherein said strip is configured to be gripped; and
a pair of fasteners, each of said fasteners extending through said strip and a respective one of said disks to engage said top wall;
a door being hingedly coupled to said housing, said door being positionable between an open position or a closed position for alternatively opening or closing said entry way, said door having an upper edge, a lower edge, a first surface and a second surface, said upper edge being hingedly coupled to an upper bounding edge of said entry way, said first surface being exposed when said door is in said open position;
a cup being coupled to said first surface of said door, said cup being positioned adjacent to said upper edge of said door;
a stop being coupled to and extending downwardly from said door, said stop abutting said housing when said door is closed, said stop being positioned on said first surface of said door, said stop extending beyond said lower edge of said door;
a plate being hingedly positioned within said housing, wherein said plate is configured to have one of the small animals stand thereon, said plate having a front edge, said front edge being hingedly coupled to an inside surface of said front side of said outer wall of said housing, said plate being spaced from said bottom wall of said housing; and
a release being movably coupled to said door, said release being positioned in a locking position when said door is positioned in said open position for retaining said door in said open position, said release being coupled to said plate, said release being urged into an unlocking position when the one of the small animals stands on said plate thereby facilitating said door to be positioned in said closed position, wherein said release is configured to trap the one of the small animals in said housing, said release comprising:
a finger being coupled to said cup and extending through said door, said finger having a distal end with respect to said door;
a rod having a first end and a second end, said first end being pivotally coupled to said distal end of said finger;
a head being coupled to said second end of said rod, said head tapering to a point, said head abutting said back side of said outer wall of said housing when said release is positioned in said locking position and when said door is positioned in said open position, said head being positioned above said opening in said back side of said outer wall when said release is positioned in said locking position and when said door is positioned in said open position;
a string being coupled between said rod and said plate such that said rod is in mechanical communication with said plate, said string urging said rod downwardly along said back side of said outer wall when the one of the small animals stands on said plate thereby aligning said head with said opening in said back side of said outer wall thereby facilitating said rod to pass through said opening, said door being positionable in said closed position when said rod passes through said opening; and
a biasing member being coupled between said back side of said outer wall of said housing and said rod, said biasing member biasing said door into said closed position when said rod passes through said opening such that the release is positioned in the unlocking position.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:  added reference number --66-- and its associated arrow to FIG. 5 in order to properly denote the release 66.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
In regard to claim 2, the prior art of record does not disclose an animal live trap assembly for capturing live animals without harming the animals, said assembly comprising said opening having a plurality of intersecting sides defining a triangle, said opening being oriented such that a base of said triangle is directed toward said top wall and a point of said triangle is directed toward said bottom wall.
In regard to claim 13, the prior art of record does not disclose an animal live trap assembly for capturing live animals without harming the animals, said assembly comprising said opening having a plurality of intersecting sides defining a triangle, said opening being oriented such that a base of said triangle is directed toward said top wall and a point of said triangle is directed toward said bottom wall; a cup being coupled to said first surface of said door, said cup being positioned adjacent to said upper edge of said door; said release comprising:  a finger being coupled to said cup and extending through said door, said finger having a distal end with respect to said door; a rod having a first end and a second end, said first end being pivotally coupled to said distal end of said finger; a head being coupled to said second end of said rod, said head tapering to a point, said head abutting said back side of said outer wall of said housing when said release is positioned in said locking position and when said door is positioned in said open position, said head being positioned above said opening in said back side of said outer wall when said release is positioned in said locking position and when said door is positioned in said open position; a string being coupled between said rod and said plate such that said rod is in mechanical communication with said plate, said string urging said rod downwardly along said back side of said outer wall when the one of the small animals stands on said plate thereby aligning said head with said opening in said back side of said outer wall thereby facilitating said rod to pass through said opening, said door being positionable in said closed position when said rod passes through said opening; and a biasing member being coupled between said back side of said outer wall of said housing and said rod, said biasing member biasing said door into said closed position when said rod passes through said opening such that the release is positioned in the unlocking position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



	DWA